Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Preliminary Amendment, filed 10/25/2019, has been entered.
Claims 1-18 are pending.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “estimation unit” and “control unit” in claim 1. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (i.e. a computer in light of Specification, para. 0009, 0127) . 



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 8, the claim is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The following phrase “the control unit limits an irradiation range of the light such that the light is sent from the light sending unit to … at least a partial region …”, is not grammatically connected to the phrase “out of a region of which the image is captured by the imaging unit”. Therefore, the scope of the limitation “limits an irradiation range of the light” renders indefinite.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1, 5, 15, 17 and 18 rejected under 35 U.S.C. 102(a)(1)as being anticipated by Chang et al. (“Chang”) [U.S Patent Application Pub. 2016/0037094 A1]

Regarding claim 1, Chang meets the claim limitations as follows:
An information processing apparatus [Fig. 1, 12: ‘a three-dimensional image sensor 100’] comprising:

a first estimation unit configured to estimate a distance [Fig. 3: ‘measure a distance’ S310; para. 0061, 0089: disclose ‘measures a distance DIST of an object 160’] between a prescribed visual point and a physical body in a real space on a basis of result of detection of light [Fig. 1, 12: light source 200; para. 0061, 0089] that is sent from a prescribed light sending unit toward the physical body and is reflected at the physical body [Fig. 1, 12: light source 200; para. 0061, 0089: disclose ‘measures a distance DIST of an object 160’ by ‘detecting the light RX reflected from the object 160’];

a second estimation unit configured to estimate at least either one of a position or an attitude in the real space of the prescribed visual point on a basis of result of estimation of the distance [Fig. 1, 12: light source 200; para. 0018, 0019, 0022: ‘obtaining position information of an object using light emitted by a light source module’]; and

a control unit configured to control the light sent from the light sending unit [Fig. 1, 12: light source 200; Fig. 3:  adjust an emission angle based on the measured distance ‘S330’; para. 0018, 0022: ‘adjusting a relative position of the light source to the lens based on the obtained position information of the object’] in accordance with a situation regarding estimation of at least either one of the position or the attitude.


Regarding claim 5, Chang meets the claim limitations as follows: 
The information processing apparatus according to claim 1, wherein the second estimation unit estimates at least either one of the position [para. 0019: ‘the position information of the object includes at least one of a distance of
the object from the three-dimensional image sensor’] or the attitude in the real space of the prescribed visual point on a basis of an image captured by an imaging unit [Fig. 1: pixel array ‘110’; Fig. 12: 3D image sensor ‘820’] held to the prescribed visual point and the result of estimation of the distance [para. 0019: ‘the position information of the object includes at least one of a distance of
the object from the three-dimensional image sensor’].


Regarding claim 15, Chang meets the claim limitations as follows: 
The information processing apparatus according to claim 5, wherein the first estimation unit estimates the distance on a basis of result of imaging of the light by the imaging unit [para. 0089].



Regarding claim 17, the corresponding method claim 17 is identical in scope and function to the previously rejected apparatus claim 1, and is therefore rejected in the same manner.	


Regarding claim 18, the corresponding program claim 18 is identical in scope and function to the previously rejected apparatus claim 1, and is therefore rejected in the same manner.	



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 2-4, 13 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (“Chang”) [U.S Patent Application Pub. 2016/0037094 A1] in view of Nagase (“Nagase”) [U.S Patent Application Pub. 2009/0210193 A1]

Regarding claim 2, Chang meets the claim limitations as follows: 
The information processing apparatus according to claim 1, wherein the control unit limits a period (i.e. periodic or TOF) [para. 0068, 0070: ‘a waveform of a pulse wave’, ‘The light source 210 may be controlled by the control unit 150 to emit the light TX of a desired … characteristic (for example, periodic)’] during which the light is sent from the light sending unit in accordance with the situation (i.e. ‘based on position of the object)[para. 0068, 0070: ‘a waveform of a pulse wave’, ‘The light source 210 may be controlled by the control unit 150 to emit the light TX of a desired … characteristic (for example, periodic)’; para. 0082: discloses the distance R is limited by TOF: “R= c*TOF/2”; It’s obvious that the period of the pulse waveform (i.e. TOF) be limited on the maximum distance to be measured].
Chang does not disclose explicitly the following claim limitations (emphasis added):
wherein the control unit limits a period during which the light is sent from the light sending unit in accordance with the situation.
However in the same field of endeavor Nagase discloses the deficient claim as follows: 
wherein the control unit limits a period (i.e. T or TOF) [Fig. 2, 4; para. 0102: ‘controlling each driving timing of the power LED’; para. 0109: ‘a threshold value of the distance L with respect to the time change is set] during which the [Fig. 2: discloses the distance L=c*T/2 (i.e. R=c*TOF/2). It’s obvious that the period of the pulse waveform (i.e. TOF) be limited on the maximum distance to be measured; para. 0109: ‘a threshold value of the distance L with respect to the time change is set’].
Chang and Nagase are combinable because they are from the same field of locating an object using TOF method/apparatus.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Chang and Nagase as motivation to control the timing (TOF) according to the maximum distance to be measured.


Regarding claim 3, Chang meets the claim limitations as follows: 
The information processing apparatus according to claim 2, wherein the control unit limits the period during which the light is sent by making control such that the light is intermittently sent (i.e. periodic or TOF) [para. 0068, 0070: ‘a waveform of a pulse wave’, ‘The light source 210 may be controlled by the control unit 150 to emit the light TX of a desired … characteristic (for example, periodic)’; para. 0082: discloses the distance R is limited by TOF: “R= c*TOF/2”; It’s obvious that the period of the pulse waveform (i.e. TOF) be limited on the maximum distance to be measured] from the light sending unit.
Chang does not disclose explicitly the following claim limitations (emphasis added):
by making control such that the light is intermittently sent from the light sending unit.
However in the same field of endeavor Nagase discloses the deficient claim as follows: 
wherein the control unit limits the period (i.e. T or TOF) [Fig. 2, 4; para. 0102: ‘controlling each driving timing of the power LED’; para. 0109: ‘a threshold value of the distance L with respect to the time change is set] during which the light is sent by making control such that the light is intermittently sent (i.e. a pulse waveform, Fig. 2) [Fig. 2: discloses the distance L=c*T/2 (i.e. R=c*TOF/2). It’s obvious that the period of the pulse waveform (i.e. TOF) be limited on the maximum distance to be measured; para. 0109: ‘a threshold value of the distance L with respect to the time change is set] from the light sending unit.
Chang and Nagase are combinable because they are from the same field of locating an object using TOF method/apparatus.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Chang and Nagase as motivation to control the timing (TOF) according to the maximum distance to be measured.


Regarding claim 4, Chang meets the claim limitations as follows: 
The information processing apparatus according to claim 1, wherein the control unit limits an irradiation range (the distance R = c*TOF/2) of the light sent from the light sending unit in accordance with the situation (i.e. based on the position of the object) [para. 0068, 0070: ‘a waveform of a pulse wave’, ‘The light source 210 may be controlled by the control unit 150 to emit the light TX of a desired … characteristic (for example, periodic)’; para. 0082: the distance R = c*TOF/2; It’s obvious the desired period of the pulse waveform (TOF) limit the maximum distance to be measured].
Chang does not disclose explicitly the following claim limitations (emphasis added):
wherein the control unit limits an irradiation range of the light sent from the light sending unit in accordance with the situation.
However in the same field of endeavor Nagase discloses the deficient claim as follows: 
wherein the control unit limits an irradiation range (i.e. the distance L=c*T/2 (i.e. R=c*TOF/2)) of the light sent from the light sending unit in accordance with the situation [Fig. 2: discloses the distance L=c*T/2 (i.e. R=c*TOF/2). It’s obvious that the desired period of the pulse waveform (i.e. TOF) limit the maximum distance to be measured; para. 0109: ‘a threshold value of the distance L with respect to the time change is set].
Chang and Nagase are combinable because they are from the same field of locating an object using TOF method/apparatus.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Chang and Nagase as motivation to control the timing (TOF) according to the maximum distance to be measured.


Regarding claim 13, Chang meets the claim limitations as follows: 
(the distance R = c*TOF/2) of the light such that the light is sent toward a prescribed target object in a case where the target object is captured as the physical body in the image (i.e. based on the position of the object ‘160’) [Fig. 1, 4, 5, 7, 8, 10; para. 0068, 0070: ‘a waveform of a pulse wave’, ‘The light source 210 may be controlled by the control unit 150 to emit the light TX of a desired … characteristic (for example, periodic)’; para. 0082: the distance R = c*TOF/2; It’s obvious the desired period of the pulse waveform (TOF) limit the maximum distance to be measured].
Chang does not disclose explicitly the following claim limitations (emphasis added):
wherein the control unit limits an irradiation range of the light such that the light is sent toward a prescribed target object in a case where the target object is captured as the physical body in the image.
However in the same field of endeavor Nagase discloses the deficient claim as follows: 
wherein the control unit limits an irradiation range (i.e. the distance L=c*T/2 (i.e. R=c*TOF/2)) of the light sent such that the light is sent toward a prescribed target object in a case where the target object is captured as the physical body in the image [Fig. 2: discloses the distance L=c*T/2 (i.e. R=c*TOF/2). It’s obvious that the desired period of the pulse waveform (i.e. TOF) limit the maximum distance to be measured; para. 0109: ‘a threshold value of the distance L with respect to the time change is set].
Chang and Nagase are combinable because they are from the same field of locating an object using TOF method/apparatus.



Regarding claim 16, Chang meets the claim limitations as follows: 
The information processing apparatus according to claim 5, wherein, in a case where there are a plurality of light sending units, the control unit controls timing of sending of the light by each of the plurality of light sending units such that the light is sent in a time division manner (i.e. periodic or TOF) from each of the plurality of light sending units  [para. 0068, 0070: ‘a waveform of a pulse wave’, ‘The light source 210 may be controlled by the control unit 150 to emit the light TX of a desired … characteristic (for example, periodic)’; para. 0082: discloses the distance R is limited by TOF: “R= c*TOF/2”]
Chang does not disclose explicitly the following claim limitations (emphasis added):
wherein, in a case where there are a plurality of light sending units.
However in the same field of endeavor Nagase discloses the deficient claim as follows: 
wherein, in a case where there are a plurality of light sending units [Fig. 1: power LED module ‘22’; para. 0102-0103: describe ‘an opening and closing timing of transfer gates TX1 and TX2’R].
Chang and Nagase are combinable because they are from the same field of locating an object using TOF method/apparatus.
.


Claims 6-9 rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (“Chang”) [U.S Patent Application Pub. 2016/0037094 A1] in view of Suzuki et al. (“Suzuki”) [U.S Patent Application Pub. 2013/0108116 A1] further in view of Ji et al. (“Ji”) [US 2016/0059420 A1]

Regarding claim 6, Chang meets the claim limitations as follows:
The information processing apparatus according to claim 5, wherein the second estimation unit extracts a feature point from the image and estimates at least either one of the position [para. 0019: ‘the position information of the object includes at least one of a distance of the object from the three-dimensional image sensor’] or the attitude on a basis of result of extraction of the feature point, and the control unit controls the light (i.e. ‘adjusting an emission angle of the light) sent from the light sending unit in accordance with the result of extraction of the feature point [para. 0007: ‘adjusting an emission angle of the light emitted by the light source module based on the measured distance’]
Chang does not disclose explicitly the following claim limitations (emphasis added):
wherein the second estimation unit extracts a feature point from the image and estimates at least either one of the position or the attitude on a basis of result of extraction of the feature point, and the control unit controls the light sent from the light sending unit in accordance with the result of extraction of the feature point.
However in the same field of endeavor Suzuki discloses the deficient claim as follows: 
wherein the second estimation unit extracts a feature point from the image (i.e. image feature detection unit) [Fig. 1: ‘42’] and estimates at least either one of the position or the attitude (i.e. position/orientation) [Fig. 1: ‘46’] on a basis of result of extraction of the feature point, and the control unit controls the light sent from the light sending unit in accordance with the result of extraction of the feature point [para. 0032-0035 disclose “Time-of-flight” method. It’s obvious that Time-of-flight is controlled by the distance sensor].
Chang and Suzuki are combinable because they are from the same field of locating an object using TOF method/apparatus.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Chang and Suzuki as motivation to extract feature points to generate three-dimensional data (i.e. point cloud).
Neither Chang nor Suzuki disclose explicitly the following claim limitations (emphasis added):
wherein the second estimation unit extracts a feature point from the image …, and the control unit controls the light sent from the light sending unit in accordance with the result of extraction of the feature point.
However in the same field of endeavor Ji discloses the deficient claim as follows: 
wherein the second estimation unit extracts a feature point from the image …, and the control unit controls the light sent from the light sending unit in accordance [para. 0009, 0011, 0013, 0034: disclose ‘to increase the intensity of the light source 4’ based on the number of detected features’].
Chang, Suzuki and Ji are combinable because they are from the same field of locating an object using TOF method/apparatus.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Chang, Suzuki and Ji as motivation to detect the low-light condition based on the number of detected feature points to increase light intensity.


Regarding claim 7, Chang in view of Suzuki meets the claim limitations set forth in claim 6.
Neither Chang nor Suzuki disclose explicitly the following claim limitations (emphasis added):
The information processing apparatus according to claim 6, wherein the control unit makes control such that the light is sent from the light sending unit in a case where the number of feature points that are tracked in accordance with change of at least either one of the position or the attitude has become less than a threshold.
However in the same field of endeavor Ji discloses the deficient claim as follows: 
wherein the control unit makes control such that the light is sent from the light sending unit in a case where the number of feature points that are tracked in accordance with change of at least either one of the position or the attitude has [para. 0009, 0011, 0013, 0034, 0038: disclose ‘whether the number of features detected … is less than a threshold number … then the level of illumination is increased by a set amount].
Chang, Suzuki and Ji are combinable because they are from the same field of locating an object using TOF method/apparatus.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Chang, Suzuki and Ji as motivation to detect the low-light condition based on the number of detected feature points to increase light intensity.


Regarding claim 8, Chang meets the claim limitations as follows:
The information processing apparatus according to claim 6, wherein the control unit limits an irradiation range of the light (the distance R = c*TOF/2) [para. 0068, 0070: ‘a waveform of a pulse wave’, ‘The light source 210 may be controlled by the control unit 150 to emit the light TX of a desired intensity and/or characteristic (for example, periodic)’; para. 0082: the distance R = c*TOF/2; It’s obvious the desired intensity or period of the pulse waveform TOF limit the maximum distance to be measured]  such that the light is sent from the light sending unit to, as an object, at least a partial region where the number of feature points tracked has become less than a threshold, out of a region of which the image is captured by the imaging unit.
Chang does not disclose explicitly the following claim limitations (emphasis added):
the number of feature points tracked has become less than a threshold, out of a region of which the image is captured by the imaging unit.
However in the same field of endeavor Suzuki discloses the deficient claim as follows: 
wherein the control unit limits an irradiation range of the light such that the light is sent from the light sending unit to, as an object, at least a partial region where the number of feature points tracked (i.e. image feature detection unit) [Fig. 1: ‘42’] has become less than a threshold, out of a region of which the image is captured by the imaging unit.
Chang and Suzuki are combinable because they are from the same field of locating an object using TOF method/apparatus.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Chang and Suzuki as motivation to extract feature points to generate three-dimensional data (i.e. point cloud).
Neither Chang nor Suzuki disclose explicitly the following claim limitations (emphasis added):
wherein the control unit limits an irradiation range of the light such that the light is sent from the light sending unit to, as an object, at least a partial region where the number of feature points tracked has become less than a threshold, out of a region of which the image is captured by the imaging unit.
However in the same field of endeavor Ji discloses the deficient claim as follows: 
[para. 0009, 0011, 0013, 0034, 0038: disclose ‘whether the number of features detected … is less than a threshold number … then the level of illumination of is increased’], out of a region of which the image is captured by the imaging unit.
Chang, Suzuki and Ji are combinable because they are from the same field of locating an object using TOF method/apparatus.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Chang, Suzuki and Ji as motivation to detect the low-light condition based on the number of detected feature points below a threshold to increase light intensity or to limit the irradiation range.


Regarding claim 9, Chang meets the claim limitations as follows:
The information processing apparatus according to claim 6, wherein the second estimation unit 
generates or updates a three-dimensional space model [para. 0019: ‘the position information of the object includes at least one of a distance of the object from the three-dimensional image sensor’; para.  0116: ‘generate three-dimensional color data’] in which an environment around the prescribed visual point is three-dimensionally reconstructed on a basis of the result of extraction of the feature point, and 

estimates at least either one of the position (i.e. ‘Measure a distance of an object S310’ [Fig. 3, 11; para. 0018, 0019: ‘obtaining position information’]) or the attitude (i.e. ‘Measure a horizontal/vertical position of an object S410’ [Fig 6] or ‘Measure a size of an object S510’ [Fig. 9]) on a basis of the feature point newly extracted from the image and the three-dimensional space model generated or updated in the past, and 

the control unit controls the light (i.e. ‘adjusting an emission angle of the light) [Fig. 3: ‘S330; para. 0007: ‘adjusting an emission angle of the light emitted by the light source module based on the measured distance’; Fig. 6: ‘S430’; Fig. 9: ‘S530’] sent from the light sending unit on a basis of the feature point newly extracted from the image and the three-dimensional space model generated or updated in the past.
Chang does not disclose explicitly the following claim limitations (emphasis added):
generates or updates a three-dimensional space model in which an environment around the prescribed visual point is three-dimensionally reconstructed on a basis of the result of extraction of the feature point, and …
the control unit controls the light sent from the light sending unit on a basis of the feature point newly extracted from the image and the three-dimensional space model generated or updated in the past.
However in the same field of endeavor Suzuki discloses the deficient claim as follows: 
(i.e. position/orientation measurement) [Fig. 1: ‘46’]  in which an environment around the prescribed visual point is three-dimensionally reconstructed on a basis of the result of extraction of the feature point (i.e. image feature detection unit) [Fig. 1: ‘42’; Fig. 4: ‘analogize shape of three-dimensional shape model’], and …
the control unit controls the light sent [para. 0032-0035 disclose “Time-of-flight” method. It’s obvious that Time-of-flight is controlled by the distance sensor] from the light sending unit on a basis of the feature point newly extracted from the image and the three-dimensional space model generated or updated in the past.
Chang and Suzuki are combinable because they are from the same field of locating an object using TOF method/apparatus.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Chang and Suzuki as motivation to extract feature points to generate three-dimensional data (i.e. point cloud).
Neither Chang nor Suzuki disclose explicitly the following claim limitations (emphasis added):
the control unit controls the light sent from the light sending unit on a basis of the feature point newly extracted from the image and the three-dimensional space model generated or updated in the past
However in the same field of endeavor Ji discloses the deficient claim as follows: 
the control unit controls the light sent from the light sending unit on a basis of the feature point newly extracted from the image and the three-dimensional space model generated or updated in the past [para. 0009, 0011, 0013, 0034: disclose ‘to increase the intensity of the light source 4’ based on the number of detected features’].
Chang, Suzuki and Ji are combinable because they are from the same field of locating an object using TOF method/apparatus.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Chang, Suzuki and Ji as motivation to detect the low-light condition based on the number of detected feature points to increase light intensity.


Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (“Chang”) [U.S Patent Application Pub. 2016/0037094 A1] in view of Ohtomo et al. (“Ohtomo”) [U.S Patent Application Pub. 2017/0059696 A1]

Regarding claim 14, Chang meets the claim limitations as follows: 
The information processing apparatus according to claim 5, wherein the light sending unit and the imaging unit are held by a prescribed casing [Fig. 1 shows a case ‘100’], and the second estimation unit estimates at least either one of a position or an attitude in the real space of the casing [Fig. 1 shows a ‘three-dimensional image sensor 100’].
Chang does not disclose explicitly the following claim limitations (emphasis added):
a prescribed casing, and the second estimation unit estimates at least either one of a position or an attitude in the real space of the casing.
However in the same field of endeavor Ohtomo discloses the deficient claim as follows: 
wherein the light sending unit and the imaging unit are held by a prescribed casing, and the second estimation unit estimates at least either one of a position or an attitude in the real space of the casing [Fig. 1 shows a casing 2; para. 0022-0023].
Chang and Ohtomo are combinable because they are from the same field of measuring instrument.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Chang and Ohtomo as motivation to integrate all components in a casing.



Allowable Subject Matter

Regarding claim 10, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 11, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 12, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488